TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00486-CR


                                   Robert Fabian, Appellant

                                                  v.

                                  The State of Texas, Appellee




             FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
      NO. 18020, THE HONORABLE WILLIAM C. KIRKENDALL, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due January 13, 2020. On counsel’s

motion, the time for filing was extended to April 13, 2020. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

in part the motion for extension of time and order appellant to file a brief no later than

May 27, 2020. No further extension of time will be granted and failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the

Texas Rules of Appellate Procedure.

               It is ordered on March 19, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish